Election/Restrictions
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 (08/24/2020) are pending.
3.	Restriction to one of the following groups of invention is required under 35 U.S.C. 121:

I	Claims 1-4 drawn to a modified recombinant yeast cell for producing an aromatic compound  20comprising a) an expression system that comprises at least one nucleotide sequence that encodes a transketolase, TLKI, capable of being expressed; b) an expression system that comprises at least one nucleotide sequence that encodes mutant ARO1 classified in class C12N 15/81

II.	Claims 5-7  drawn to a modified recombinant yeast cell for producing an aromatic compound, comprising 5a) an expression system that comprises at least one nucleotide sequence that encodes a transketolase, TLKI, capable of being expressed; b) an expression system that comprises at least one nucleotide sequence that encodes mutant ARO1, wherein said mutation is aro1D920A, capable of being expressed; c) an expression system that comprises at least one nucleotide sequence that 10encodes aro4K220L  classified in class C12N 15/81
4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I-II represent separate and distinct products which have different structures and functions. 
Group I is directed to a  modified yeast cell that comprise transketolase and  one nucleotide sequence that encodes mutant ARO1 mutation and  is distinct from Inventions II since it has different structure comprising additional nucleotide sequence that 10encodes aro4K220L . These products are different to each other structurally, biochemically and functionally and are drawn to patentably distinct inventions which have materially different physical and chemical properties and structures.
  5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification,  the prior 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of  invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Respectfully,



/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)